Per curiam:
Ronald Nickell ("Nickell") appeals his conviction following a jury trial for attempted enticement of a child, section 566.151, following a jury trial in the circuit court of Adair County, Missouri. Nickell raised only one point on appeal that the trial court erred in overruling his objection to the admission of the transcripts of his online conversations because the transcripts violated the best evidence rule. Specifically, Nickell contends that the transcripts admitted into evidence were copied from Facebook messages without the emojis and thus were not an exact or true reflection of the conversation. For reasons explained more fully in a memorandum *864provided to the parties, we affirm. Rule 30.25(b).